Citation Nr: 1504241	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for service connection for Escherichia Coli (E. Coli) infection residuals. 

2. Entitlement to service connection for a cervical strain (neck condition). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1994 to November 1997 and from May 2005 to May 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for entitlement to service connection for E. Coli infection residuals and a neck condition. 

In June 2012, the RO, in another rating decision, granted the Veteran's claim for service connection for E. Coli infection residuals at 10 percent disabling. The Veteran filed a timely appeal contesting this rating, as well as his denial of service connection for his neck condition. The claim is now before the Board. 

A review of the Virtual VA paperless claims processing system was conducted.

The issue of service connection for a neck condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's E. Coli infection residuals are not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for E. Coli infection residuals are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (DC) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - E. Coli Infection Residuals

The Veteran asserts that his service-connected E. Coli infection residuals are manifested by gastroesophageal symptoms that are more severe than his current 10 percent rating. The Board finds, however, that the Veteran's current array of symptoms is not attributable to his E. Coli infection residuals, and in the alternative, such symptoms do not warrant a higher rating under the appropriate ratings criteria. Therefore, the Veteran's claim for an increased rating in excess of 10 percent must be denied.   

As stated in the rating decision by the RO in June 2012, the Veteran's claimed disability of E. Coli infection residuals is not specifically listed in the VA ratings schedule. Therefore, in order to provide a rating for the Veteran's now service-connected disability, his claim is rated analogous to a disability which not only shares the functions affected, but the anatomical localization and symptoms are closely related.  
 
The Veteran's E. Coli infection residuals are rated at 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346. Under Diagnostic Code 7346 a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, DC 7346. 

Considering the pertinent evidence of record in light of the law, the Board finds that an initial rating in excess of 10 percent is not warranted.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in October 2013. During this examination the Veteran was diagnosed with gastroesophageal reflux disease (GERD) and hiatal hernia. During the examination, and in lay statements submitted to the VA, the Veteran complained of symptoms such as constipation, diarrhea, heartburn, gas, abdominal pain, and disturbed sleep because of nausea. The Veteran did not report he experienced problems swallowing, or an overall feeling of narrowing in his throat. On examination, the examiner noted that the Veteran in fact experienced persistent epigastric distress, heartburn and reflux. The examiner also noted some weight loss of 23 pounds from the Veteran's baseline weight. 

The October 2013 examiner, however, determined that the Veteran's current array of GERD issues, were not, in fact, etiologically correlated in anyway with the Veteran's claimed residuals of his E. Coli infection. The examiner reasoned that E. Coli infections typically are manifested by fever, bloody stool, vomiting, abdominal pain and cramps, during the time period directly after infection. The examiner noted that such infections are usually fully resolved. Further, the examiner opined that the Veteran's hiatal hernia is possibly caused by his acid reflux, and again not associated with any residual of an E. Coli infection. 

The Board notes that the Veteran has asserted that his constellation of gastro-esophageal problems is, in fact, due to his previous E. Coli infection in service. The Board finds that the medical evidence of record is against the finding that his current symptomatology is etiologically related to his service. The Board acknowledges that the Veteran has contended that his symptoms started when he contracted an E. Coli infection in service in 2008. While VA treatment records after service do indicate the Veteran did experience abdominal pain and some reflux, an October 2010 VA examination, provided to the Veteran, only months after he left service, found that those conditions were not related to his E. Coli infection. Indeed, the October 2010 examiner specifically found that the Veteran's E. Coli infection was fully resolved.  

The Board has considered the Veteran's statements regarding the severity and cause of his symptomatology. The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). However, the clinical findings reported on examination are more probative than the Veteran's statements as the Veteran does not possess the requisite training to determine the severity level of his service-connected E. Coli infection residuals as it applies to the rating schedule, or to provide an opinion on the etiology of his current GERD and hiatal hernia symptoms. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991). The Board finds that the VA examination afforded to the Veteran in October 2013 more probative in establishing his specific level of disability in light of the Rating Schedule. Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of all the relevant evidence is against the claim.

The Board also notes the Veteran's May 2012 VA examination which established service connection for residuals of E. Coli infection. The examiner opined that it was as likely as not that the Veteran's gastroesophageal condition was due to residuals of the Veteran's previous E. Coli infection. He reasoned that while E. Coli infections are usually fully resolved, an infection that was untreated may have residual effects. The Board points out, however, that in that examination, the Veteran's symptomatology was only limited to some abdominal pain, constipation and diarrhea, with no diagnosis of more severe conditions such as those of GERD and hiatal hernia. The examination report noted only these symptoms were reported by the Veteran at that time. There is no evidence that the May 2012 examiner contemplated such severe symptoms as was reported during the most recent October 2013 examination. 

In evaluating the probative value of competent medical evidence/examinations, it is within the province of the adjudicators, here the Board, to attach weight and credibility to different opinions. See Black v. Brown, 10 Vet. App. 297, 284 (1997). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board finds that the October 2013 examination to be the most probative findings in determining the Veteran's claim. The October 2013 examiner provided diagnoses and analysis to all of the Veteran's current condition/symptoms, as well as providing a nexus opinion and reasoning for those symptoms as they relate to his service-connected condition. Consequently, a rating in excess of 10 percent for the Veteran's service-connected E. Coli infection residuals is not warranted, and the claim must be denied. 

In the alternative, even if the Board considers all of the claimed symptoms listed above to be residuals of the Veteran's E. Coli infection, the Veteran's condition would still fail to meet the criteria for a 30 percent rating under the diagnostic code it is assigned under. As explained above, under Diagnostic Code 7346, a 30 percent evaluation is warranted only with persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 38 C.F.R. § 4.114, DC 7346. 

Here, the October 2013 VA examiner noted that the Veteran suffered from persistent epigastric distress, with some heartburn, reflux and weight loss. Such symptoms alone do not warrant a 30 percent rating as laid out above. While the Veteran has provided lay statement asserting he does suffer from shoulder pains, albeit after strenuous labor or a workout, there is no evidence that the Veteran suffers from dysphagia or regurgitation. Furthermore, the accumulation of those conditions laid out above must amount to a considerable impairment to the Veteran's health. 38 C.F.R. § 4.114, DC 7346. Neither the May 2012, nor the October 2013 examiners provided any indication that the Veteran's condition offered considerable impairment to his health. To the contrary, both examiners affirmatively concluded that the Veteran's condition would not provide any functional loss to the Veteran, and only prescribed antacids as relief for his symptoms. 

Additionally, while there is evidence that the Veteran suffers from some anemia and weight loss, he has not intimated he suffers from vomiting, hematemesis, melena or such conditions that has caused severe impairment to his health. Therefore, a 60 percent rating is inapplicable. 38 C.F.R. § 4.114, DC 7346. 

In light of the competent medial evidence of record, the Board finds that, even if those symptoms asserted by the Veteran were related to residuals of his E. Coli infection, the Veteran still does not meet the criteria to warrant a higher rating. The competent evidence or record fails to show the requisite symptoms for a 30 percent rating, as well as fails to show that the combined conditions create a disability picture that is at least productive of considerable impairment to the Veteran's health. Therefore, regardless of if his current condition is related to his E. Coli infection, a rating in excess of 10 percent for the Veteran's service-connected E. Coli infection residuals, is not warranted.   

Other Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The rating criteria for the Veteran's currently assigned 10 percent rating under Diagnostic Codes 7346 contemplate his level of symptomatology. 

However, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations, endured marked interference at work, or the like, for his E. Coli residuals. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the Veteran. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claim at any time during the appeal period as the preponderance of the evidence is against an increased rating in excess of 10 percent for his service-connected E. Coli infection residuals.
   
   
ORDER

Entitlement to an increased rating in excess of 10 percent for E. Coli infection residuals is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for a neck condition on the merits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran was afforded a VA C&P examination for his neck condition in October 2010. On examination the Veteran was diagnosed with a cervical strain, with symptoms such as pain and stiffness. However, in developing the examination report, the examiner failed to provide any opinion or determination on the nexus and/or etiology of the Veteran's diagnosed neck condition. The Board finds that such examination, without a nexus opinion, is inadequate for VA purposes. 

The Veteran in nearly all of his lay statements regarding his neck condition, has stated that his condition arose out of his military service, where he had to wear heavy safety equipment on his body for long periods of time. He asserts that his neck started to hurt in service after prolonged shifts wearing this equipment. Although a review of the Veteran's STRs only reveal one instance during service where the Veteran complained about back pain, the Board notes that lay evidence may be sufficient in identifying observable disabilities during service. Therefore, the Board finds that a nexus opinion must be provided to explain and opine on the potential relation between the Veteran's alleged in-service injury and his current neck condition. 

The Board notes that pursuant to 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim, and that once VA undertakes to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds the October 2010 examination to be inadequate, as it has failed to provide a nexus opinion. Therefore, the claim must be remanded for further clarification.   

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his neck condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will arrange for an appropriate VA C&P examination to ascertain the nature and etiology of the Veteran's claimed neck condition, to include a current diagnosis of his neck condition. The examiner must specifically address whether the Veteran's disability began during service, is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence and lay statements associated with the claims file. In particular, the Board draws the physician's attention to the Veteran's statement regarding his neck condition in service, in his substantive appeal (VA Form 9), submitted September 2011. 

d. A complete rationale for any opinion expressed should be included in the examination report.

4. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


